Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150447                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 150447
                                                                   COA: 310987
                                                                   Livingston CC: 12-020411-FH
  STEPHEN ALLEN LACOSSE, II,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the September 16, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of
  Appeals and we REMAND this case to the Livingston Circuit Court to determine
  whether it took the challenged information regarding the defendant’s parents in the PSIR
  into account at sentencing. If the court determines that the challenged information was
  either inaccurate or irrelevant to the defendant’s sentence, the court shall direct the
  probation officer to correct or delete the challenged information from the PSIR as
  required by MCR 6.425(E)(2)(a) and assure that a corrected copy of the report is
  prepared and transmitted to the Michigan Department of Corrections per MCR 6.425 and
  MCL 771.14(6). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2016
           d0316
                                                                              Clerk